Citation Nr: 0836189	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for arthritis of the 
bilateral knees and spine.

7.  Entitlement to service connection for post-traumatic 
stress disorder, with depression.

8.  Entitlement to service connection for nose bleeds.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of service connection for hypertension, nose 
bleeds, post-traumatic stress disorder (PTSD), and arthritis 
of the bilateral knees and spine are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
any other designated area where the service department has 
determined that herbicides (including Agent Orange) were 
present, to include Korea, and there is no evidence that the 
veteran was otherwise exposed to herbicides during his active 
duty service.

2.  The veteran's current diabetes mellitus, type II, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service.
3.  The veteran's current coronary artery disease, status 
post coronary artery bypass grafting surgery, is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident occurring during his 
military service.

4.  The veteran's current chronic obstructive pulmonary 
disorder (COPD) is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident occurring during his military service.

5.  The veteran's current sleep apnea is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident occurring during his military 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, to include as due to inservice 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's April 2004 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  These elements were 
further addressed in the RO's January 2005 follow-up letter 
to the veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim). 

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  See Prickett.  To the 
extent that the letter was sent following the initial 
adjudication concerning the issues on appeal, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection being adjudicated herein.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Accordingly, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board also notes that a medical opinion 
concerning the etiology of the veteran's current diabetes 
mellitus, coronary artery disease, COPD and sleep apnea is 
not needed.  In making this determination, the Board finds 
that there is no indication that any of these conditions is 
associated with the veteran's service or with another 
service-connected disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Specifically, none of these conditions 
were shown during service.  Moreover, the first post service 
treatment records showing treatment for or a diagnosis of any 
of these conditions was in 1999, thirty years after the 
veteran's discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  There is also no indication that any of 
these conditions may be associated with another service-
connected disability.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arteriosclerosis, organic heart disease and diabetes 
mellitus, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Historically, the veteran served on active duty in the Army 
from November 1966 to October 1969.  A review of his service 
medical records is completely silent as to any treatment for 
or diagnoses of diabetes mellitus, coronary artery disease, 
COPD or sleep apnea.  His report of separation examination, 
performed in September 1969, noted that his heart, nose, 
sinuses, throat, lungs and chest were normal.  On a medical 
history report, completed at that time, the veteran denied 
any history of shortness of breath, pain or pressure in the 
chest, and frequent trouble sleeping.

A. Diabetes Mellitus, Type II 

VA regulations provide that if a veteran was exposed to an 
herbicidal agent, including Agent Orange, during active 
service, presumptive service connection is warranted for 
diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration, which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Korean demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.

In this case, the veteran contends that he was exposed to 
Agent Orange during his military service while working on 
roads and other areas within the DMZ.   

Historically, the veteran served on active duty in the Army 
from November 1966 to October 1969.  The veteran's service 
personnel records indicated that he was stationed in Korea 
from June 4, 1967 to July 5, 1968.  During this time, his 
principal duty was listed as a construction and demolition 
specialist for A Company, 11th Combat Engineering Battalion.
In March 2007, in response to a request from the RO, the NPRC 
indicated that it had confirmed the veteran's inservice unit 
assignment, but that it had no records confirming the 
veteran's claimed inservice exposure to herbicides.

Based upon a review of the veteran's claim file, the Board 
finds that the evidence of record is against the veteran's 
claim for presumptive service connection for diabetes 
mellitus, type II.  As noted above, the veteran is not shown 
to have served in the Republic of Vietnam.  Moreover, the DOD 
has only confirmed that specific units of the 2nd and 7th 
Infantry Divisions, and supporting field artillery, signal, 
and engineer troops were exposed to Agent Orange from April 
1968 to July 1969.  Only those units qualify for presumptive 
service connection for Agent Orange exposure.  Additionally, 
NPRC found that there was no evidence to confirm the presence 
of personnel from A Company, 11th Combat Engineering 
Battalion in the vicinity of the DMZ.  Accordingly, the Board 
finds that presumptive service connection under 38 C.F.R. § 
3.309(e) for the veteran's diabetes mellitus, type II, is not 
warranted.  Notwithstanding the foregoing, the veteran may 
still establish service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no medical evidence 
that this disorder is related to his military service.  In 
making this determination, the Board points out that the 
first evidence of the veteran having been diagnosed with 
diabetes mellitus, type II, appears in mid-2000, over thirty 
years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, there is 
no medical evidence of record that diabetes mellitus is 
related to his service-connected left hand dermatitis. 

In this case, the veteran's statements are not competent 
evidence to establish a causal relationship between his 
current diabetes mellitus, type II and his military service, 
or to any incident therein.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Board has reviewed the 
various internet articles provided by the veteran, this 
evidence is simply too general and inclusive to be of any 
probative value.  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element); see also Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the veteran's 
diabetes mellitus, type II, is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
type II.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Coronary Artery Disease

Initially, the Board notes that coronary artery disease was 
not diagnosed to a compensable degree within one year of 
separation from service.  Accordingly, presumptive service 
connection for coronary artery disease is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The medical evidence of record does not show that the 
veteran's current coronary artery disease, status post 
coronary artery bypass grafting surgery, is related to his 
active military service.  There is no evidence of this 
disorder in service.  Moreover, there is no medical evidence 
of record that this disorder was diagnosed prior to 2000, 
over thirty years after his separation from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The veteran's statements alone are not sufficient to prove 
that his coronary artery disease is related to his military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his coronary 
artery disease is related to his military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
competent evidence of record that relates the veteran's 
current coronary artery disease to his military service, or 
to any incident therein.  While the Board has reviewed the 
various internet articles provided by the veteran, this 
evidence is simply too general and inclusive to be of any 
probative value.  Sacks v. West, 11 Vet. App. at 317.  
Accordingly, service connection for coronary artery disease 
is not warranted.

The veteran claims that his coronary artery disease is 
secondary to his diabetes mellitus, type.  In support of his 
claim, he has submitted a medical opinion statement, dated in 
July 2005, noting that his coronary artery disease was caused 
by his diabetes mellitus, type.  As noted above, however, 
service connection for diabetes mellitus, type II, has been 
denied.  As such, service connection can not be granted on a 
secondary basis.  38 C.F.R. § 3.310. 


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's coronary artery disease 
to military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  COPD

After reviewing the evidence of record, the Board finds that 
service connection for COPD is not warranted.

Initially, it is observed that there is no objective evidence 
of record showing treatment for COPD during the veteran's 
military service.  His report of separation, performed in 
September 1969, noted that his lungs were normal.  On a 
medical history report, completed at the time of his 
separation examination, the veteran denied having any history 
of shortness of breath, chest pain, or chronic cough.

Following service, the first post service treatment for a 
lung disorder of any kind is not shown until the 2002, over 
thirty years after the veteran's discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Specifically, pulmonary function tests in October 2002, 
revealed findings indicative of mild obstruction.  A 
subsequent treatment report in November 2003, noted a 
diagnosis of COPD.

Moreover, there is no competent evidence of record linking 
the veteran's current COPD to his active military service.  A 
treatment report dated in September 2000, noted that the 
veteran had a history of smoking one and one-half packs of 
cigarettes a day for most of his adult life.  The assessment 
was history of substance abuse, tobacco.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to assert that a 
relationship exists between his current COPD and his period 
of service.  See Espiritu, 2 Vet. App. at 495.  


In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's current COPD was incurred or aggravated by his 
active duty service.

Despite the veteran's claims that his COPD was incurred 
secondary to his diabetes mellitus, type II, service 
connection for diabetes mellitus has not been granted.  As 
such, service connection can not be granted on a secondary 
basis.  38 C.F.R. § 3.310. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim herein.  As such, 
that doctrine is not applicable in the instant appeal and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107.

D.  Sleep Apnea

Based upon its review of the veteran's claims folder, the 
Board finds that service connection for sleep apnea must be 
denied.  The veteran's service medical records are completely 
silent as to any treatment for or diagnoses of sleep apnea.  

The veteran filed his claim seeking service connection for 
sleep apnea in February 2004.  A treatment report, dated in 
June 1990, noted complaints from the veteran's spouse that he 
stops breathing at night and snores loudly.  A sleep study, 
conducted in June 1990, revealed that the veteran exhibited 
poor sleep architecture due to frequent arousals associated 
with his sleep disordered breathing and myoclonic events.  
Subsequent post service treatment reports revealed diagnoses 
of and ongoing treatment for sleep apnea.

While the veteran is shown to currently have sleep apnea, the 
first post service treatment for sleep apnea is not shown for 
over twenty years after the veteran's discharge from the 
service.  Mense, 1 Vet. App. at 356.  

The Board also finds that there is no competent evidence of 
record linking the veteran's current sleep apnea to his 
active duty military service or any incident therein.  The 
Board notes that the veteran has alleged that this condition 
is secondary to his diabetes mellitus, type II.  As note 
above, however, service connection for diabetes mellitus, 
type II, has been denied.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  However, his statements, coming from a lay 
person, are not competent evidence to establish a 
relationship between the veteran's current sleep apnea and 
his military service.  See Espiritu, 2 Vet. App. at 495.  

In the absence of medical evidence that the veteran's current 
sleep apnea is related to his military service, the 
preponderance of the evidence is against the claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for coronary artery disease is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for sleep apnea is denied.


REMAND

The veteran is seeking service connection for hypertension, 
nose bleeds, PTSD with depression, and arthritis of the 
bilateral knees and spine.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

I.  Claims for Service Connection

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

A.  PTSD

The veteran contends that he has PTSD as a result of his 
experiences during his service in the military.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. § 4.125.  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  DSM-IV at 
427-28.  The sufficiency of a stressor is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

During the course of this appeal, the veteran identified 
multiple primary stressors responsible for his PTSD.  In 
particular, he reported: (a) that he was bitten by a 
poisonous snake during his military service; and (b) that his 
unit was subjected to friendly fire while stationed in the 
DMZ in October 1967. 

Initially, the Board notes that a review of the veteran's 
service medical records verified that he was bitten by a 
snake in October 1967.  Moreover, his post service treatment 
reports revealed that he has been diagnosed with PTSD.  
However, it is unclear from the evidence of record whether 
any examiner has specifically considered whether this snake-
bitten stressor was sufficient under DSM-IV.

The Board also notes that it does not appear that any attempt 
was made by the RO to verify the veteran's alleged inservice 
stressor concerning a friendly fire incident.  

Under these circumstances, the veteran should be given an 
additional opportunity to provide further additional details 
which may be used to verify his claimed stressors.  The RO 
should then make an attempt to verify these stressors.  
Thereafter, the RO should schedule the veteran for a VA 
examination for PTSD to ascertain whether any of his verified 
stressor is responsible for his current condition.



B.  Hypertension & Nose Bleeds

The veteran is seeking service connection for hypertension 
and nose bleeds.

A review of the veteran's service medical records revealed 
treatment for nose bleeds, as well as multiple incidents of 
elevated blood pressure.  A treatment report, dated in 
October 1967, listed the veteran's blood pressure as 120/120.  
Multiple treatment reports, dated in December 1968, noted 
treatment for recurrent nose bleeds.  A treatment report, 
dated December 9, 1968, listed his blood pressure as 136/102-
106.  A treatment report, dated December 11, 1968, listed his 
blood pressure as 136/102.  It also indicated that he should 
return over the next three days for additional blood pressure 
readings, which does not appear to have taken place.  The 
report of the veteran's separation examination, performed in 
September 1969, noted that his blood pressure was 130/86.  

Following his discharge from the service, the veteran was 
shown to have been diagnosed with hypertension in September 
1994.  

A February 2004 treatment report noted the VA examiner's 
opinion that the veteran's PTSD "contributed greatly to his 
high blood pressure."  Thus, the Board finds the issues of 
service connection for hypertension and nose bleeds to be 
intertwined with the issue of service connection for PTSD.  
Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board).  

Under these circumstances, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether there is any relationship between his current 
hypertension and his active duty military service.  Moreover, 
the examiner should also indicate whether the veteran 
currently has any disorder manifested by nose bleeds, and if 
so the examiner should discuss the etiology of this 
condition, as well as any relationship to the veteran's 
current hypertension.



C.  Arthritis of the Bilateral Knees and Spine

The veteran is seeking service connection for arthritis of 
the bilateral knees and spine.  

A review of the veteran's service medical records revealed 
treatment for his back and right knee.  Specifically, a 
treatment report, dated in November 1966, noted a diagnosis 
of acute low back strain for which the veteran was prescribed 
pain medication.  A subsequent treatment report, dated in 
November 1966, noted treatment for a right knee strain.  A 
treatment report, dated in July 1967, noted the veteran 
complaints of back pain.  He reported having been in an 
accident in March 1967.  A second treatment report, which 
appears to be dated in July 1967, noted treatment for low 
back ache from the previous day.  Physical examination 
revealed tenderness over the L3-L4-L5 spine and slight 
paraspinal muscle tenderness.

A post service treatment report, dated in May 1994, noted the 
veteran's history of low back pain for the past eight weeks.  
A computed tomography examination of the lumbar spine, 
performed in September 1994, concluded with an impression of 
mild degenerative changes in the lower lumbar spine.
 
A treatment report, dated in September 2001, noted the 
veteran's complaints of bilateral knee pain for the past ten 
years or more.  X-ray examination of the veteran's knees, 
performed in October 2001, revealed findings of 
tricompartmental degenerative changes with profound 
degenerative changes in both anterior patellofemoral joints.

In support of his claim, the veteran has alleged that his 
right knee and back condition began during his active duty 
service.  He also alleges that his current left knee disorder 
is secondary to his right knee disorder.  

In a statement, dated in December 2005, the veteran alleged 
receiving treatment for his right knee from 1974 through 1980 
through W. Holt, M.D.  A review of the record revealed, 
however, that the veteran has not submitted a release to 
allow the RO to obtain these highly pertinent records.


Under these circumstances, the RO should provide the veteran 
with an additional opportunity to provide the necessary 
release for the treatment reports from W. Holt, M.D.  The 
Board also finds that the RO should schedule the veteran for 
a VA examination to determine whether there is any 
relationship between the veteran's current bilateral knee and 
lumbar spine disorders and his active duty military service.  
The examiner should also indicate whether there is an 
etiological relationship between the current veteran's right 
knee disorder and his left knee disorder.

Accordingly, the claims are remanded for the following 
actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
disorders that are the subject of this 
remand during the course of this appeal, 
to include treatment reports from W. 
Holt, M.D., who the veteran indicated 
treated his right knee disorder, from 
1974 to 1980.

The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the date and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  The 
veteran that must be as specific as 
possible.  The RO must inform the veteran 
of potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, to include the 
veteran's alleged stressor concerning his 
having been subjected to friendly fire 
while stationed in the DMZ in October 
1967, e.g. former fellow service members, 
including peers, subordinates, or 
superiors; a chaplain; or a counselor.  

3.  When the above action has been 
completed, the RO must prepare a summary 
of the veteran's alleged stressor(s) to 
the extent possible.  A copy of the 
summary, the veteran's stressor 
statements, and pertinent service 
personnel records must be forwarded to 
the JSRRC for verification of the 
specific incident(s) alleged by the 
veteran.

4.  After receiving a response from 
JSRRC, the veteran must then be provided 
with a VA psychiatric examination, 
preferably by a psychiatrist, to 
ascertain the nature, severity, and 
etiology of any PTSD or any other 
psychiatric disorder found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  Following a review of 
the service and postservice medical 
records, the examiner must state whether 
any diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.  The RO must provide the 
examiner a summary of the verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in PTSD.  The 
examination report must include a 
detailed account of all pathology found 
to be present.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report prepared 
must be typed.

5.  The veteran must be afforded a VA 
examination to determine the etiology of 
his any hypertension and nose bleeds 
found.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  After a review of 
the examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether the veteran's 
current hypertension is related to his 
period of military service, or to any 
incident therein.  The examiner must also 
indicate whether the veteran currently 
has a chronic condition manifested by 
nose bleeds and if nosebleeds is a 
separate and distinct disorder in of 
itself, or is a symptom of another 
disorder.  The examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether 
the diagnosed disorder is related to his 
period of military service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

6.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of any right knee, left knee, and 
spine disorder found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post service medical 
records, the examiner must provide an 
opinion as to whether any right knee, left 
knee, or spine disorder found is related 
to the veteran's military service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.


8.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

9.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


